DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, 16 and 17, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20130062863 B1.	As to claim 1, KR 20130062863 B1 discloses a collar for reinforcing a barrel outlet spout of an applicator, syringe or the like, the barrel having a substantially cylindrical main body, with the outlet spout at one end thereof, wherein the collar includes: a spout engagement portion; and a main body engagement portion (see markup below). 

    PNG
    media_image1.png
    419
    907
    media_image1.png
    Greyscale
	As to claim 2, KR 20130062863 B1 discloses a collar wherein the spout engagement portion includes an internally threaded passage therethrough configured to receive a threaded outlet spout (see markup). 	As to claim 3, KR 20130062863 B1 discloses a collar as claimed wherein the main body engagement portion extends from a spout receiving end of the spout engagement portion (see markup). 	As to claim 4, KR 20130062863 B1 discloses a collar wherein the main body engagement portion is configured to engage the curved outer wall of the main body of the barrel (see markup).	As to claim 5, KR 20130062863 B1 discloses a collar wherein the main body engagement portion includes a rim adapted to encircle the barrel (see markup below). 	As to claim 6, KR 20130062863 B1 discloses a collar wherein the main body engagement portion provides a substantially cylindrical recess adapted to fit the spout containing end of the barrel main body therein (see markup below). 	As to claim 7, KR 20130062863 B1 discloses a collar wherein a flange extends inwardly from the non-spout receiving end of the spout engagement portion, the flange for clamping an outlet fitting in fluid connection with the outlet spout (see markup below). 

    PNG
    media_image2.png
    419
    907
    media_image2.png
    Greyscale
	As to claim 11, KR 20130062863 B1 discloses a collar wherein the collar includes an integral outlet nozzle (made integral once 42 is threadedly connect, see markup).	As to claim 12, KR 20130062863 B1 discloses a collar wherein the collar includes an integral needle (made integral once 42 is threadedly connect, see markup). 	As to claim 13, KR 20130062863 B1 discloses a collar wherein the collar includes an integral luer lock connector (31), adapted to receive a luer configured needle hub (40, see markup).	As to claim 14, KR 20130062863 B1 discloses an adapter assembly for securement to the barrel of an applicator, syringe or the like, the barrel having a substantially cylindrical main body, with an outlet spout at one end, wherein the adapter assembly includes: an outlet (40) fitting configured to be located in the fluid connection with the outlet spout; and a collar, the collar configured to collar the outlet fitting and engage the barrel, so as to retain the outlet fitting in fluid connection with the outlet spout (see markup above). 	As to claim 15, KR 20130062863 B1 discloses an adapter assembly wherein the outlet fitting is a male luer lock stem member (40, See markup).	As to claim 16, KR 20130062863 B1 discloses a luer lock adapter for securement to the barrel of an applicator, syringe or the like, the barrel having a substantially cylindrical main body, with an outlet spout at one end, wherein the adapter assembly includes: a male inner lock stem member configured to be located within the outlet spout (part 42 fits within outlet spout 22); and a collar, the collar configured to collar the male inner luer lock member and engage the barrel, so as to retain the male inner luer lock stem member within the outlet spout such that it aligns with the luer thread of the adapter portion of the collar, the combination of the same providing a luer lock connector (see markup). 	As to claim 17, KR 20130062863 B1 discloses a luer lock adapter assembly for securement to the barrel of an applicator, syringe or the like, the barrel having a substantially cylindrical main body, with an outlet spout at one end, wherein the head assembly includes: a terminal outlet member (40); and a collar (10) configured to collar the terminal outlet member and engage the barrel so as to retain the terminal outlet member in fluid connection with outlet spout (see markup).	As to claim 18, KR 20130062863 B1 discloses a head assembly wherein the terminal outlet member is a nozzle (42, see markup). 	As to claim 19, KR 20130062863 B1 discloses a head assembly wherein the terminal outlet member is a hub mounted needle (42, see markup). 	As to claim 20, KR 20130062863 B1 discloses a plunger and barrel type applicator including collar as claimed in claim 1 (barrel is depicted, but injection syringe (abstract) inherently includes plunger, see abstract). 	As to claim 21, KR 20130062863 B1 discloses a syringe including a collar as claimed in claim 1 (injection syringe, see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20130062863 B1 in view of US 2015/0105737 to Lopez.	As to claim 8, KR 20130062863 B1 discloses a collar, but fails to disclose the collar including an adapter portion, the adapter portion opposite the spout receiving side of the collar, the adapter portion for engaging a corresponding adapter fitting. In analogous prior art, Lopez discloses the collar including an adapter portion (90), the adapter portion opposite the spout receiving side of the collar (Figure 6), the adapter portion for engaging a corresponding adapter fitting (Figure 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collar of KR 20130062863 B1 with the adapter fitting opposite the spout as taught by Lopez to provide a male luer fitting for an additional device (Figure 6). 	As to claim 9, the modified collar of KR 20130062863 B1 further discloses a collar wherein the adapter portion includes a substantially cylindrical passage with an internal luer thread (128, Lopez: Figure 6).	As to claim 10, the modified collar of  KR 20130062863 B1 discloses a collar wherein the adapter portion (130) has a smaller internal diameter than the spout engagement portion (Spout engagement portion: 20 at base annular protrusion, 96, Figure 6).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783